Citation Nr: 1821941	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-20 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right knee condition, to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for lumbar discogenic disease (claimed as back condition), to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for a nervous disorder, to include as secondary to service-connected left knee disability.

4.  Entitlement to an initial rating in excess of 20 percent for left knee complete tear of anterior horn of the lateral meniscus and posterior horn of the lateral meniscus status post surgery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to November 1979 from which he was given an honorable discharge.  He also served on active duty from November 1979 to September 1985; however, the character of discharge for this latter period of service is a bar to VA benefits and, as such, no compensation based on such service is permitted.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Treatment records

The record reflects that the Veteran has been receiving treatments at the VA Medical Center (VAMC) in San Juan, Puerto Rico.  To that effect, a Supplemental Statement of the Case issued in May 2017 lists the "San Juan VA Medical Center Outpatient Treatment Records from May 2010 to May 2017" in the Evidence reviewed.  However, these records are not included in the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, a report of Psychological/Psychosocial Evaluation from Dr. Efrain Torres, a private psychological clinician, which was conducted for Social Security Administration (SSA) disability determination purposes, on July 5, 2011, shows that the Veteran was first seen by this clinical service on September 19, 2007, and was continuously seen at least until July 2011.  It was also noted that he started treatment with Dr. Carmelo R. Herrero-Lugo in 2010.  However, none of these private treatment records are included in the claims file.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the veteran's claims for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Thus, the case must be remanded for the RO to obtain and associate with the claims file any private treatment records relating to the Veteran's claimed conditions, as well as all VA outpatient treatment records from the San Juan VAMC.

VA Examinations

The Veteran claims service connection for right knee, back and psychiatric disabilities as secondary to his service-connected left knee disability.  In a June 2017 written statement, he indicated that in order to safeguard the left knee after surgery, he was forcing the right knee to the point in which now he is suffering for the right knee condition.

In support of his claims, the Veteran submitted letters dated December 2009 and November 2010 from Dr. Nanette A. Ortiz, M.D.  Dr. Ortiz states that due to the Veteran's left knee problem, pain and limited mobility, he developed significant weight bearing capability difficulties.  Dr. Ortiz noted "[t]his causes bad posture, loss of correct alignment and loss of curvature of cervical, thoracic and lumbar lordosis, putting more stress in one side of the vertebras than the other and by consequence patient could present disc bulging and herniation with degenerative problems.  Also his right knee get (sic) injured due to weight bearing problems and loss of correct alignment presenting degenerative problems due to chronic inflammatory changes."  Dr. Ortiz further noted that the Veteran should be carefully evaluated "because he is presenting back pain that has resulted from his injury while in service and from his left knee problem, also his right knee problem should also be evaluated because both problems are more probably than not service connected secondary to his left knee problems as his emotional problem."

The Veteran was provided a VA examination in May 2017.  However, the VA examiner provided an opinion that the Veteran's right knee and back conditions are less likely than not proximately due to or the result of his service-connected left knee disability.  In support of this opinion, the examiner stated "[b]y definition[,] both knee joints have a different anatomical locations with different biomechanical properties and different pathophyological (sic) process unrelated to each other."  Regarding the back condition, the examiner explained that "[t]he diagnosis of minimal spondylosis of lumbar spine correlates with the normal and expected changes of aging process.  No gait abnormality found that could explain a lumbar spine condition secondary to a knee joint pathology."

The Board finds that the May 2017 VA medical opinion is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These opinions did not address whether the Veteran's right knee or back disability was aggravated by his service-connected left knee disability.  To that effect, VA regulations provide under section 38 C.F.R. § 3.310(a) that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Further, the rationale provided by the VA examiner is not sufficient, because the examiner did not address the conflicting opinion provided by Dr. Ortiz.  In particular, the examiner did not discuss the Veteran's contention that the overuse and excessive weight-bearing of the right knee, which was necessary due to the left knee impairment, contributed to, or aggravated, the Veteran's currently diagnosed right knee disorder.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, a remand is required to obtain a supplemental medical opinion in this matter.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outpatient treatment records from the VAMC in San Juan, Puerto Rico, relating to the Veteran.  All records and/or responses received should be associated with the claims file.

2.  After obtaining any necessary authorization from the Veteran for release of records, obtain the Veteran's complete records from his private psychiatric clinicians, specifically to include Dr. Torres and Dr. Lugo-Herrero dated from June 2006.  All attempts to obtain these records should be documented in the claims file.  If the VA is unsuccessful in obtaining any identified records, the Veteran should be so notified.  Two attempts must be made to obtain the private medical records identified, unless the first attempt reveals that a second attempt would be futile.  If records are identified, but not obtained, the RO should (1) inform the Veteran of the nature of the records; (2) describe the efforts made to obtain them, and (3) inform the Veteran that the claim will be adjudicated based on the evidence available but that if the records are later submitted or obtained, the claim may be re-adjudicated.

3.  Also obtain a supplemental medical opinion from the VA examiner who conducted the May 2017 VA examination, if available, to determine the etiology of the Veteran's right knee and back disabilities.  If the May 2017 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise. 

The entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should provide an opinion regarding as to whether the Veteran's right knee or back disability is at least as likely as not (i.e. a 50 percent probability or more) either proximately caused by, or aggravated by, his service-connected left knee disability.

The examiner must specifically address Dr. Ortiz's opinion, as reflected in the December 2009 and November 2010 letters, that the Veteran's left knee problem causes "bad posture, loss of correct alignment and loss of curvature of cervical, thoracic and lumbar lordosis, putting more stress in one side of the vertebras than the other," and "his right knee get injured due to weight bearing problems and loss of correct alignment presenting degenerative problems due to chronic inflammatory changes."

Aggravation is defined as permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinions expressed.

4.  After completing the above, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

